Case: 10-10041     Document: 00511198324          Page: 1    Date Filed: 08/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 9, 2010
                                     No. 10-10041
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

RICHARD B. TOBIAS,

                                                   Plaintiff-Appellant

v.

KEN PRICE, Courtroom Security Officer,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 3:06-CV-1361


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
        Richard B. Tobias, a sanctioned litigant, moves for leave to continue his
appeal and to proceed in forma pauperis (IFP) in his appeal from the district
court’s grant of summary judgment in favor of defendant Ken Price and the
dismissal of Tobias’s complaint filed pursuant to Bivens v. Six Unknown Named
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971). The district court
found that Price, a Court Security Officer for Judge Buchmeyer, was entitled to
absolute judicial immunity and qualified immunity from Tobias’s claim that

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10041     Document: 00511198324 Page: 2       Date Filed: 08/09/2010
                                  No. 10-10041

Price wrongfully removed Tobias from the courtroom during a contempt hearing
for another individual who was a litigant with Tobias in an unrelated case. The
district court also dismissed the instant complaint as to two other defendants.
However, Tobias has failed to brief any error arising from the dismissal of these
defendants.      Because he fails to identify any error in the district court’s
dismissal of the complaint in this regard, any argument is abandoned. See
Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987).
      Tobias argues that Price is not entitled to absolute immunity because he
did not present a written order from Judge Buchmeyer authorizing Price to
remove Tobias from the courtroom.           There is no legal authority for this
proposition. Tobias fails to present an argument which would show that Price’s
actions fall within the exceptions to absolute judicial immunity. See Mireles v.
Waco, 502 U.S. 9, 11-12 (1991); Clay v. Allen, 242 F.3d 679, 682 (5th Cir. 2001).
      The remainder of Tobias’s arguments are conclusory assertions that Judge
Buchmeyer and Price had no authority to harass and abuse him as a litigant.
Tobias fails to state a violation of a clearly established constitutional right or
show that Price acted unreasonably in removing him from the courtroom. See
Illinois v. Allen, 397 U.S. 337, 343-44 (1970).
      Tobias’s motion and appeal are frivolous and without arguable merit. See
Howard v. King, 707 F.2d 215, 219-20. Accordingly, his motions to continue his
appeal and to proceed IFP are DENIED.
      This court previously sanctioned Tobias for filing frivolous appeals and
warned him that the filing of repetitious or frivolous actions would invite the
imposition of additional sanctions. See Groden v. Allen, 236 F. App’x 884 (5th
Cir. 2007). Accordingly, we order Tobias to pay $500 in sanctions to the Clerk
of this court.
      Tobias is BARRED from filing in this court or in any court subject to this
court’s jurisdiction any appeal, motion, and/or pleading in connection with this

                                        2
   Case: 10-10041    Document: 00511198324 Page: 3         Date Filed: 08/09/2010
                                 No. 10-10041

case until the total amount of the sanction imposed is paid in full. Tobias is
further BARRED from filing any pro se, in forma pauperis, civil appeal in this
court, or any pro se, in forma pauperis, except for complaints that Tobias is
under imminent danger of serious physical injury, initial civil pleading in any
court subject to this court’s jurisdiction until the total amount of the sanction
imposed is paid in full.    Any submissions that do not show proof that the
sanction has been paid will be neither addressed nor acknowledged. Upon proof
that the sanction has been paid, Tobias is required to seek advance written
permission of a judge of the forum court before filing any pro se, in forma
pauperis, civil appeal, or any pro se, in forma pauperis, initial civil pleading.
The Clerk of this court and the Clerks of all federal district courts in this Circuit
are directed to return to Tobias, unfiled, any attempted submission inconsistent
with this bar. Tobias is cautioned that any future frivolous or repetitive filings
in this court or any court subject to this court’s jurisdiction will subject him to
additional sanctions.




                                         3